UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-07338 Capital World Growth and Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: February 28, 2010 Vincent P. Corti Capital
